MEMORANDUM **
Raul Contreras-Gonzalez, a native and citizen of Mexico, seeks review of a Board of Immigration Appeals order denying his motion to reopen removal proceedings. We dismiss the petition for review.
We lack jurisdiction to review the Board’s denial of petitioner’s motion to reopen, which introduced further evidence of hardship to his United States citizen wife in that she has been diagnosed with anemia and depression. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (explaining that § 1252(a)(2)(B)(i) bars jurisdiction where question presented in motion to reopen is essentially the same un-reviewable discretionary issue originally decided).
Our conclusion that we lack jurisdiction to review the Board’s denial of reopening forecloses petitioner’s argument that the *303Board failed to meaningfully review and adequately analyze the evidence and issues raised in the motion. See Fernandez, 439 F.3d at 603-04.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.